Citation Nr: 0819098	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for degenerative disc disease of the 
lumbar spine has been received.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to July 
1976. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The issue of service connection for degenerative disc disease 
of the lumbar spine on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service 
connection for degenerative disc disease of the lumbar spine.  
The veteran filed a notice of disagreement, but did not file 
a timely substantive appeal. 

2.  The evidence received since the April 2004 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The RO's April 2004 decision that denied service 
connection for degenerative disc disease of the lumbar spine 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.302, 20.1103 (2007). 
 
2.  As evidence received since the April 2004 denial is new 
and material, the requirements for reopening the claim for 
service connection for degenerative disc disease of the 
lumbar spine are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine, and the finding that remand for 
additional development of the claims on the merits is 
required, the Board finds that no further discussion of VCAA 
compliance is warranted at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied the claim for service connection for 
degenerative disc disease of the lumbar spine in an April 
2004 rating decision.  The veteran was notified of the 
decision that same month.  He filed a notice of disagreement, 
and a statement of the case was issued in November 2004.  He 
did not file a timely substantive appeal.  Thus, the April 
2004 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2007).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the April 2004 decision 
included service treatment records, a VA examination report 
and post-service treatment records.  Although there was 
evidence of a currently diagnosed back disability contained 
in VA treatment records and the veteran's service treatment 
records indicate one complaint of lower back pain in March 
1976.  There was no indication of a nexus between the current 
back disability and the veteran's active service.   

The pertinent evidence added to the record since the April 
2004 rating decision consists of a letter from a private 
medical facility indicating that the veteran's current back 
problem could be related to a lower back injury, incurred 
while the veteran was on active duty in March 1976.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for degenerative disc disease of the 
lumbar spine is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.


REMAND

The veteran contends that he hurt his back while on active 
service when he was wrestling in the barracks. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service treatment record 
indicates treatment for lower back pain during March 1976, 
reported as incurred while wrestling.  In that treatment 
record, range of motion was indicated as diminished and 
painful, and the left side of the lumbar area was reportedly 
bruised.  The examiner's impression was a muscle spasm.  

The evidence of record includes a worker's compensation 
examination report dated in November 1990 which indicated 
that he had a previous work history of numbness in September 
1986 after attempting to grab a sheet of plywood.  He 
reported that he saw a chiropractor who told him that he 
threw a disc out in his low back.  In November 1986 he was 
involved in a motor vehicle accident when he hit a light 
pole.  For worker's compensation purposes, the report noted 
that he suffered from degenerative disc and degenerative 
joint disease causally related to the 1986 injury with 
chronic lumbar strain, noncompensable herniated lumbar disc 
related to sneezing at home, and spina bifida occulta of the 
lumbar spine as reported in the July 1990 x-ray.  

Additionally, a medical opinion dated in July 2005 indicating 
that the veteran's current back disability could be related 
to his in-service low back injury; with no rationale provided 
for this conclusion.  Additionally, this opinion does not 
take into account other injuries which the veteran has 
sustained to include the September 1986 incident during which 
the veteran injured his lower back while framing a house.  
The Board notes that the veteran's degenerative disc disease 
was cited as causally related to the injury incurred in 
September 1986 in the aforementioned November 1990 worker's 
compensation examination report.    

Therefore, as the veteran has not been afforded a VA 
examination to determine the etiology of his degenerative 
disc disease of the lumbar spine and the claims file contains 
an in-service treatment record of a back problem as well as 
conflicting medical opinions, the veteran should be afforded 
such examination.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for his 
degenerative disc disease of the lumbar 
spine since his discharge from service, to 
include chiropractic treatment in 1986.  
After securing the necessary release, the 
RO/AMC should request records adequately 
identified which are not already contained 
in the claims file.  Also, obtain and 
associate with the claims file any 
relevant medical records from the Albany 
VAMC healthcare system dating since 
January 2006.

2.  The veteran should be afforded a VA 
medical examination by a physician to 
determine the etiology of his degenerative 
disc disease of the lumbar spine.  The 
claims file and a copy of this remand must 
be made available to and be reviewed by 
the VA examiner.  The examination should 
include any tests or studies, including X-
rays that are deemed necessary for an 
accurate assessment. 
 
The examiner should conduct an examination 
of the back and provide a diagnosis for 
any pathology found.  The examiner should 
also provide an opinion on whether any 
currently diagnosed low back disorder is 
at least as likely as not (a probability 
of 50 percent or greater) etiologically 
related to the veteran's service, to 
include the spasm for which the veteran 
was treated during service.  That opinion 
should be based on sound medical 
principles and review of the evidence in 
the claims file.  The examiner should 
provide the rationale for his/her opinion. 

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


